Filed 10/17/22 In re A.A. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re A.A., a Person Coming                                   B317503
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF                                                 Super. Ct.
 CHILDREN AND FAMILY                                           No. 19CCJP02723B)
 SERVICES,

           Plaintiff and Respondent,

           v.

 ALBERT A.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Juvenile Court Referee.
Conditionally affirmed and remanded with directions.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.
       Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Avedis Koutoujian, Deputy
County Counsel, for Plaintiff and Respondent.
                        ——————————
       Father appeals from an order terminating his parental
rights. On appeal, he contends the juvenile court erred in finding
the Indian Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et
seq.) did not apply. Father argues the Los Angeles County
Department of Children and Family Services (DCFS) failed to
conduct an adequate initial inquiry to determine whether A.A. is
or may be an Indian child. Although both parents submitted
forms to the juvenile court denying knowledge of any Indian
ancestry, DCFS never asked father any ICWA-related questions
and the record casts doubt on the reliability of the parents’
statements. We conclude the juvenile court prejudicially erred in
finding that DCFS conducted proper and adequate inquiry, and
that it exercised due diligence, in determining whether A.A. is or
may be an Indian child. We conditionally affirm the juvenile
court’s order and remand for further proceedings.
        FACTUAL AND PROCEDURAL BACKGROUND
       Father raises a limited issue on appeal. We therefore only
briefly summarize the general background of this case. In
November 2019, the juvenile court sustained a petition alleging
then one-year-old A.A. was a person described by Welfare and
Institutions Code section 300, subdivision (b),1 as a result of
mother’s substance abuse, and father’s past substance abuse and



      1 Allundesignated statutory references are to the Welfare
and Institutions Code.




                                2
criminal history.2 The juvenile court removed A.A. from the
parents’ custody, ordered him suitably placed, and ordered DCFS
to provide both parents with family reunification services. The
juvenile court terminated the parents’ reunification services in
November 2020. In December 2021, the court terminated
parental rights.
DCFS initial investigation and ICWA inquiry
       On September 24, 2018, DCFS received a referral alleging
mother was “get[ting] high daily on [m]eth in front of her two
children.” The agency interviewed mother on September 26,
2018. Mother admitted she had regularly used
methamphetamines in the past, but she denied any current
substance abuse and did not appear to be under the influence.
The next day, however, mother failed to show up for a drug test
DCFS had arranged. DCFS took no further action until
November 19, 2018, when it received another referral reporting
that mother was using drugs and leaving A.A. and his half
sibling unattended. The source—a person who was renting
mother a room—said mother avoided being home during the day
out of fear that social workers would catch her using drugs. In
January 2019, DCFS began attempting to contact mother by
letter, telephone, and with an in-person visit to her home. Social
workers’ attempts at contact were unsuccessful. In
mid-February 2019, DCFS finally located and spoke with mother,
who was in the hospital after suffering a miscarriage. Mother
admitted she had used methamphetamines five days earlier.



      2 A.A.’s
             half sibling was also a subject of the petition. This
appeal concerns A.A. only.




                                 3
      Over the next several weeks, mother repeatedly failed to
submit to drug tests and missed appointments with a substance
abuse navigator. DCFS lost contact with her until April 2019,
when the agency received another referral. The reporting party
suspected mother was using drugs. The children had been
staying with the reporting party, but mother took the children
and their whereabouts were unknown. DCFS obtained a removal
order and sought to detain the children at large. However, on
May 1, 2019, the date set for the detention hearing, DCFS located
the children at the home of the maternal aunt.
      An Indian Child Inquiry Attachment form was attached to
the April 30, 2019 petition. Boxes were checked indicating
“Indian child inquiry” was “not made,” and further that A.A.
“may have Indian ancestry.” Yet, the form also reported mother
was questioned on September 26, 2018, at which time she denied
any “Native American heritage.” The detention report dated
May 1, 2019, repeated mother’s September 26, 2018 denial of
Native American ancestry. DCFS had not asked father about
Native American ancestry because his whereabouts were
unknown.
      At the May 1, 2019 detention hearing, mother submitted a
Parental Notification of Indian Status form (ICWA-020),
declaring she has no Indian ancestry as far as she knows. During
the proceedings, the court asked if there was any “American
Indian heritage on behalf of . . . the mom[?]” Mother’s counsel
answered: “Not on behalf of mother.” The court found it did not
have a reason to know that ICWA applied with respect to mother.
      Father appeared in custody for arraignment on
May 6, 2019. He submitted an ICWA-020 form stating he has no
Indian ancestry as far as he knows. On the record, the court




                                4
received the form, reported father’s statement, and found ICWA
was not applicable as to father. The minute order reflected the
finding that the court did not have a reason to know that A.A. is
an Indian child, and it did not order notice to any tribe or the
Bureau of Indian Affairs. The parents were ordered to keep
DCFS, their attorneys, and the court aware of any new
information relating to possible ICWA status.
      The June 2019 jurisdiction and disposition report
referenced the juvenile court’s May 6, 2019 finding that ICWA
did not apply. DCFS was unable to interview either parent for
the report. Father’s whereabouts were again unknown. He had
been released “to the custody of Riverside Sheriff Warrant,” and
DCFS was unable to locate him. On June 3, 2019, DCFS
interviewed an individual who identified himself as father’s
former legal guardian. The former legal guardian reported that
father and father’s sibling used to live with him, but they had not
resided with him for some time.
      Mother had agreed to meet the dependency investigator for
an interview, but she failed to show up at the scheduled time.
Mother also did not submit to drug testing. A.A. and his half
sibling were placed with the maternal aunt. Mother did not
respond to the maternal aunt’s calls to arrange for mother to visit
the children. While expressing frustration with mother’s lack of
contact, the maternal aunt said she did not understand mother’s
behavior, explaining: “[W]e grew up without a mother and it was
so hard.”
      Eventually, DCFS was able to locate and interview father
in custody. On July 3, 2019, father told a social worker he was
born and raised in Los Angeles County. He was raised by his
maternal uncle after his mother was deported to Mexico. He




                                 5
never met his biological father. Father further reported he has
four brothers and two sisters. He stopped attending school in the
11th grade and did not graduate from high school. He began
using marijuana when he was 14 years old. He started using
methamphetamines at the age of 16. DCFS reported the
interview was short because father appeared groggy and “often
appeared to fall asleep during the interview.” There is no
indication that the social worker asked father any ICWA-related
questions.
       Between June and November 2019, DCFS was unable to
make contact with mother. DCFS also lost contact with father
but located him again in custody in November 2019. In a second
interview, DCFS asked father to identify relatives for potential
placement. Father suggested his girlfriend, who was pregnant
with his child, and his sister-in-law. In late November 2019, a
social worker contacted the sister-in-law, who reported she is
married to father’s brother (A.A.’s paternal uncle), but he was not
living with her. The sister-in-law said the paternal uncle “is in
the same situation as [father].” The sister-in-law was willing to
care for A.A., but not A.A.’s half sibling, because she has four
children of her own.3 DCFS eventually placed A.A. with a
maternal cousin, the maternal aunt’s daughter. The maternal
cousin and her fiancé became A.A.’s prospective adoptive parents.




      3 Itis not clear if the sister-in-law’s statement about the
paternal uncle’s situation was a reference to incarceration or
some other circumstance. The record also does not specify
whether the sister-in-law’s four children are A.A.’s paternal
cousins.




                                 6
       With respect to ICWA, all reports that followed the
detention report reflected only the juvenile court’s previous
findings that it had no reason to know that ICWA applied as to
either parent, or the court’s prior finding that ICWA did not
apply.
                           DISCUSSION
       On appeal, father raises only a single issue: he contends
DCFS failed to conduct a proper inquiry as to whether A.A. is or
may be an Indian child. DCFS asserts substantial evidence
supports the juvenile court’s finding that ICWA does not apply in
this case, and any error in failing to interview extended family
members was harmless. We conclude DCFS’s inquiry was
inadequate and remand is necessary for further proceedings.
I.     Duty of inquiry
       “ICWA was enacted ‘ “to protect the best interests of Indian
children and to promote the stability and security of Indian tribes
and families by the establishment of minimum Federal standards
for the removal of Indian children from their families and the
placement of such children in foster or adoptive homes which will
reflect the unique values of Indian culture . . . .” [Citation.]’
(In re Isaiah W. (2016) 1 Cal.5th 1, 8 . . . ; see 25 U.S.C. § 1902.)”
(In re Q.M. (2022) 79 Cal.App.5th 1068, 1078.)
       To that end, under section 224.2, subdivision (a), both the
juvenile court and the child welfare agency have an “affirmative
and continuing duty” to inquire whether a child is or may be an
Indian child, beginning with the “initial contact,” which includes
asking the party reporting abuse or neglect if they have any
information that the child may be an Indian child. An “ ‘Indian
child’ ” is “any unmarried person who is under age eighteen and
is either (a) a member of an Indian tribe or (b) is eligible for




                                  7
membership in an Indian tribe and is the biological child of a
member of an Indian tribe.” (25 U.S.C. § 1903(4); § 224.1,
subd. (a).)
       Under section 224.2, subdivision (b), if a child is placed in
the agency’s temporary custody, the agency must inquire whether
the child is or may be an Indian child, by asking a nonexclusive
group of persons that includes the child, the parents, extended
family members, and “others who have an interest in the child.”
Under section 224.2, subdivision (c), at the first court appearance
of each party, the juvenile court must ask whether the appearing
party knows or has reason to know that the child is an Indian
child. In addition, the court must instruct the parties to inform
the court if they subsequently receive information that provides
reason to know the child is an Indian child.
       Under section 224.2, subdivision (e), if the court or social
worker has reason to believe an Indian child is involved in the
proceeding, but does not have enough information to determine
there is a reason to know the child is an Indian child, the court or
the social worker must make further inquiry, as soon as
practicable. “[R]eason to believe” means the court or social
worker has information “suggesting that either the parent of the
child or the child is a member or may be eligible for membership
in an Indian tribe.” (§ 224.2, subd. (e)(1).)
       There is “reason to know” a child is an Indian child when:
a person having an interest in the child informs the court the
child is an Indian child; the residence of the child, the child’s
parents, or the child’s Indian custodian, is on a reservation or in
an Alaskan Native village; a participant in the proceeding, officer
of the court, Indian tribe or organization, or agency informs the
court it has discovered information indicating the child is an




                                 8
Indian child; the child gives the court reason to know that the
child is an Indian child; the court is informed that the child is or
has been a ward of a tribal court; or the court is informed either
the parent or the child possesses an identification card indicating
membership or citizenship in an Indian tribe. (§ 224.2, subd. (d).)
       Section 224.2, subdivision (i)(2), provides that if “the court
makes a finding that proper and adequate further inquiry and
due diligence as required in this section have been conducted and
there is no reason to know whether the child is an Indian child,
the court may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.”
II.    Standard of review and test for prejudicial error
       Courts have generally reviewed “ ‘ “the juvenile court’s
ICWA findings under the substantial evidence test, which
requires us to determine if reasonable, credible evidence of solid
value supports the court’s order. [Citations.] We must uphold
the court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all
conflicts in favor of affirmance.” ’ ” (In re Josiah T. (2021)
71 Cal.App.5th 388, 401.)
       In In re Ezequiel G. (2022) 81 Cal.App.5th 984
(Ezequiel G.), a majority of a panel of this court further defined
the standard of review for alleged ICWA inquiry errors, when
asserted in an appeal from an order terminating parental rights.
The Ezequiel G. court concluded the juvenile court’s
determination of whether there is reason to know a child is an
Indian child is reviewed for substantial evidence. (Id. at p. 1004.)
However, the court reasoned the juvenile court’s finding under
section 224.2, subdivision (i)(2) as to whether a “ ‘proper and




                                  9
adequate further inquiry and due diligence as required in this
section have been conducted,’ ” is reviewed for an abuse of
discretion. (Ibid.)
       The Courts of Appeal have also adopted several divergent
standards for determining whether a child welfare agency’s
failure to comply with the duty of inquiry is prejudicial error
requiring reversal. These standards range from an automatic
reversal approach (In re H.V. (2022) 75 Cal.App.5th 433, 438;
In re Y.W. (2021) 70 Cal.App.5th 542, 556), to presumptive
affirmance (In re A.C. (2021) 65 Cal.App.5th 1060, 1065), with
variations in between, including the test set forth in In re Dezi C.
(2022) 79 Cal.App.5th 769, 779, review granted Sept. 21, 2022,
S275578 (Dezi C.). The Dezi C. court concluded the proper
application of our state’s test for harmless error in the ICWA
inquiry context is that “an agency’s failure to conduct a proper
initial inquiry into a dependent child’s American Indian heritage
is harmless unless the record contains information suggesting a
reason to believe that the child may be an ‘Indian child’ within
the meaning of ICWA, such that the absence of further inquiry
was prejudicial to the juvenile court’s ICWA finding.” The
Ezequiel G. court adopted this standard. (Ezequiel G., supra,
81 Cal.App.5th at p. 1016.)
       We need not discuss the divergent standards in detail here.
Excepting the presumptive affirmance approach, we conclude
that application of any of the other various tests employed by our
fellow appellate courts mandates a remand for further
proceedings in this case.4

      4 We decline to follow the presumptive affirmance approach
adopted by some courts, which finds no basis for reversal unless a
parent shows that, if asked, he or she would have claimed to have




                                10
III.  DCFS inquiry was inadequate and prejudicial
      Here, both parents submitted ICWA-020 forms to the court
denying any knowledge that they have Indian ancestry. DCFS
asked mother whether she had Indian ancestry when it first
contacted her and she denied Indian ancestry at that time.
However, the Indian Child Inquiry Attachment form reflecting
mother’s response also reported “Indian child inquiry” was not
made, and that A.A. may have Indian ancestry. We cannot
discern from the record whether the seemingly contradictory
responses on the form reflected that DCFS had no information
from father, that it had received equivocal information from
mother, or whether there were merely mistakes in completing the
form. The record does not indicate DCFS ever asked father any
ICWA-related questions.
      DCFS was in contact with at least two maternal relatives—
the maternal aunt and the maternal cousin—but did not ask
either of them whether A.A. is or may be an Indian child. Father
mentioned having six siblings, but he did not recommend any of



Indian ancestry. (See In re A.C., supra, 65 Cal.App.5th at
pp. 1065, 1069.) As the court explained in Dezi C., “by focusing on
what a parent proffers on appeal,” the presumptive affirmance
approach “ignores that the juvenile court record may provide a
reason to believe that the juvenile court’s ICWA finding is
incorrect and that further inquiry is warranted. Where, for
instance, a parent is never asked about his or her American
Indian heritage or the parent’s answer is of less value because
the parent is adopted, the presumptive affirmance rule would
mandate affirmance in the absence of a proffer, even though, in
our view, there is on those facts reason to believe the child may
be an Indian child.” (Dezi C., supra, 79 Cal.App.5th at p. 785.)




                                11
them as potential placements for A.A. and the record is silent on
whether father had any means of contacting them.5
       Thus, DCFS did not interview father about ICWA, and it is
undisputed the agency did not ask any extended family members
whether A.A. is or may be an Indian child. Still, both parents
denied Indian ancestry in the ICWA-020 forms submitted to the
court. In Ezequiel G., the court reasoned that in reviewing the
juvenile court’s ICWA finding that DCFS complied with its
statutory duties, the “key inquiry should be whether the ICWA
inquiry conducted has reliably answered the question at the
heart of the ICWA inquiry: Whether a child involved in a
proceeding ‘is or may be an Indian child’ . . . . In other words, the
focus of the court’s analysis should not be on the number of
individuals interviewed, but on whether the agency’s ICWA
inquiry has yielded reliable information about a child’s possible
tribal affiliation.” (Ezequiel G., supra, 81 Cal.App.5th at p. 1009.)


      5 DCFS   was in contact with father’s sister-in-law, although
the agency appears to suggest on appeal that she is not an
“extended family member.” We note the sister-in-law told DCFS
she is married to father’s brother, A.A.’s uncle, and she would
therefore typically be identified as A.A.’s aunt (i.e., the wife of his
uncle). Under Section 224.1, subdivision (c) and 25 U.S.C.
§ 1903, subdivision (2): “ ‘[E]xtended family member’ shall be as
defined by the law or custom of the Indian child’s tribe or, in the
absence of such law or custom, shall be a person who has reached
the age of eighteen and who is the Indian child’s grandparent,
aunt or uncle, brother or sister, brother-in-law or sister-in-law,
niece or nephew, first or second cousin, or stepparent[.]” The
parties do not provide any legal argument as to whether an aunt
by marriage is an “aunt” within the meaning of the statute, and
we need not decide this issue.




                                  12
       Under the reasoning of Ezequiel G., the parents’ denials of
Indian ancestry may be sufficiently reliable, such that a
reviewing court may conclude the trial court did not abuse its
discretion in determining no inquiry of extended family members
was necessary for it to make a proper finding that ICWA did not
apply. Likewise, in the analysis of the Dezi C. court, the parents’
reliable statements denying Indian ancestry may indicate there
is no reason to believe the child may be an Indian child, and any
error arising out of DCFS’s failure to inquire of extended family
members is harmless. Here, however, several facts undermine
the reliability of the information DCFS obtained about A.A.’s
possible tribal affiliation. The maternal aunt told DCFS that she
and mother had grown up “without a mother.” Mother was not
cooperative with DCFS and did not provide the agency with
information about her family background, including her family
circumstances. The record does not reflect the maternal aunt or
other relatives were present at any court proceedings where
ICWA was discussed. DCFS interviewed mother regarding
Indian ancestry in September 2018, during the agency’s first
contact with her, which occurred after DCFS received a report
that mother was actively abusing methamphetamines. DCFS did
not report that it asked mother ICWA-related questions at any
other time.
       As to father, DCFS never asked father any ICWA-related
questions. In his first interview, father told DCFS he was raised
by a maternal uncle after his mother was deported, and he never
met his biological father. Father also admitted significant
substance use beginning when he was a young teenager.
       Under these circumstances, using either a substantial
evidence or abuse of discretion standard of review, we conclude




                                13
the juvenile court erred in implicitly finding DCFS exercised the
due diligence required by section 224.2 in its initial ICWA
inquiry, sufficient for the court to determine ICWA did not apply.
There are concrete reasons to doubt the reliability of the parents’
denials of Indian ancestry, highlighting the need for DCFS to
attempt to obtain additional information, namely by actually
asking father about any Indian ancestry or tribal affiliation, and
further, by asking at least some available extended family
members whether A.A. is or may be an Indian child. The record
reflects there were maternal family members available to DCFS
for such inquiry, and potentially paternal family members as
well.
       We cannot find the error harmless. Even in Dezi C., the
court explained that the reviewing court has reason to believe
further inquiry might lead to different results “if the record
indicates that the agency never inquired into one of the two
parents’ heritage at all . . . or if the record indicates that one or
both of the parents is adopted and hence their self-reporting of
‘no heritage’ may not be fully informed.” (Dezi C., supra, 79
Cal.App.5th at p. 779 (italics in original); see also In re A.C.
(2022) 75 Cal.App.5th 1009, 1015-1016 [mother was product of
foster care and may not have known her cultural heritage]; In re
Y.W., supra, 70 Cal.App.5th at p. 548 [mother was adopted and
had no information about biological relatives]; In re Benjamin M.
(2021) 70 Cal.App.5th 735, 740 [father never appeared, and
mother had no reason to know father’s ancestry].)
       In this case, DCFS never asked father about any Indian
ancestry or whether A.A. is or may be an Indian child. Further,
both mother and father were raised under circumstances
suggesting a lack of knowledge about one or more of their




                                 14
biological parents; father began using drugs at a young age,
further calling into question the reliability of his reporting about
his family history; and the first report on DCFS’s ICWA inquiry
of mother contained contradictory statements that were never
addressed or clarified. The record thus prevents us from
concluding DCFS’s failure to conduct a proper initial inquiry was
harmless.6 Remand is necessary for further inquiry and
compliance with ICWA.




      6 We   note that at least one court has held ICWA inquiry
error was harmless where the child was placed with a maternal
relative for adoption, which presumably was consistent with
ICWA’s goal of preventing the removal of Indian children from
their Indian families. In that case, In re J.W. (2022)
81 Cal.App.5th 384, 390–391, the mother appealed, asserting
DCFS failed to ask maternal relatives about Indian ancestry. In
contrast, here father appeals based, in part, on DCFS’s failure to
ask him or his relatives about Indian ancestry, and A.A. is to be
adopted by a maternal relative. Thus, even if we were to find
DCFS’s lack of inquiry of mother’s family members was harmless
because a maternal relative plans to adopt A.A., we could not
apply the same analysis to the claim that tribal affiliation could
arise from father’s lineage.




                                 15
                            DISPOSITION
      The juvenile court’s order terminating parental rights is
conditionally affirmed. The case is remanded to the juvenile
court to order DCFS to immediately comply with the inquiry
provisions of Welfare and Institutions Code section 224.2 as to
father, and available maternal and paternal relatives. After
ensuring DCFS has complied with the inquiry, and, if applicable,
notice provisions of ICWA and related California law, the juvenile
court shall determine whether ICWA applies. If the court
determines ICWA does not apply, the order terminating parental
rights shall remain in effect. If the court determines ICWA does
apply, it shall vacate its order terminating parental rights and
proceed consistent with ICWA and related state law.
      NOT TO BE PUBLISHED IN THE OFFICAL REPORTS.



                                    ADAMS, J.*

We concur:



             EDMON, P.J.




             LAVIN, J.


      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               16